Citation Nr: 0639809	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, August 2003, and 
August 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Some of the evidence received since the December 1964 
denial of service connection for asthma and the July 2000 
denial of service connection for a heart condition relates to 
unestablished facts necessary to substantiate the claims.  It 
is neither cumulative nor redundant of the evidence already 
of record at the time of the denials and it raises a 
reasonable possibility of substantiating the claims.  

2.  Asthma and a heart condition are not associated with the 
veteran's period of service from October 1953 to September 
1955.

3.  Evidence received since the September 1999 denial of 
service connection for pancreatitis is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claims.  

CONCLUSIONS OF LAW

1.  The December 1964  rating decision denying service 
connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

2.  The July 2000 rating decision denying service connection 
for a heart condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

3.  The September 1999 Board decision denying service 
connection for pancreatitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 
20.1104 (2006).   

4.  New and material evidence has been received since the 
December 1964 denial of service connection for asthma and the 
July 2000 denial of service connection for a heart condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), (c) 
(2006).  

5.  Service connection for asthma is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

6.  Service connection for a heart condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

7.  No new and material evidence has been received since the 
September 1999 Board decision to reopen a claims for service 
connection for pancreatitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1964, the RO denied the veteran's claim for 
service connection for asthma.  The veteran did not appeal 
the decision.  Therefore, the December 1964 RO decision is 
final  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 
(2006); 38 C.F.R. § 20.200, 20.302, 20.1103 (2006).  

In July 2000, the RO denied the veteran's claim for service 
connection for a heart condition.  In January 2001, the 
veteran submitted a letter to VA that was construed as a 
claim to reopen.  The veteran stated, "[t]he attached 
medical opinion by Dr. [E. G.] is to reopen and claim the 
following conditions...[.]"  

The RO was correct in construing this letter as a claim and 
not as a notice of disagreement (NOD).  The veteran did  not 
express disagreement and a desire for Board review of the 
July 2000 RO decision.  Thus, the veteran's letter was not a 
valid NOD.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201(2006).  Therefore, the July 2000 
RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

In September 1999, the Board denied the veteran's claim for 
service connection for pancreatitis.  The veteran did not 
appeal the decision.  Therefore, the September 1999 Board 
decision is final.  When a rating decision issued by the RO 
is affirmed by the Board, that determination is considered 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1104 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran's most recent claims to reopen were filed in June 
2002 (for asthma and a heart condition) and January 2003 (for 
pancreatitis).  Therefore, a newer definition of new and 
material evidence applies to this case.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the July 2000 denial of service 
connection for a heart condition consists of the following: a 
December 2000 letter from Dr. E. G., a private physician; a 
copy of the veteran's DD214, VA treatment records, and 
treatment records from Dr. R. A., a private physician.  

Evidence received since the September 1999 Board denial of 
service connection for pancreatitis consists of the evidence 
discussed above and the following: treatment records from Dr. 
E. G. for the period from March 1996 to April 1998.  

Evidence received since the December 1964 denial of service 
connection for asthma consists of the evidence discussed 
above and the following: copies of the veteran's asthma 
medication prescriptions, a January 1969 letter form Dr. E. 
A., a private physician; an October 1968 letter from Dr. S. 
S., a private physician; VA treatment records, VA 
examinations, a copy of the veteran's marriage certificate, 
duplicates of the veteran's service medical records (SMRs), 
statements from the veteran, records from Dr. A. M., a 
private practitioner; and records from Dr. E. G.

With regard to the veteran's asthma and heart condition 
claims, with the exception of the SMRs and some duplicates of 
private practitioners' records, all of the evidence listed 
above is new, in that it has not been submitted to VA before.  
The Board finds that the December 2000 letter from Dr. E. G. 
is new and material because it has not been submitted to VA 
before and it relates to an unestablished fact necessary to 
substantiate the claims.  38 C.F.R. § 3.156(a).  Accordingly, 
the claims are reopened.  38 U.S.C.A. § 5108.  

With regard to the veteran's pancreatitis claim, all of the 
evidence listed above is new, except some of the records from 
Dr. E.G. and the duplicates of the veteran's SMRs.  However, 
the Board finds that the evidence is not new and material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's pancreatitis was incurred during, or aggravated 
by, his military service from October 1953 to September 1955, 
over 50 years ago.  Accordingly, the Board finds no new and 
material evidence to reopen the claim for service connection 
for pancreatitis.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  

In this regard, it is important for the veteran to understand 
that the fact he has this condition is not in dispute, and 
was not in dispute at the time the VA previously adjudicated 
this case.  Therefore, additional evidence indicating 
treatment for this condition does not provide a basis to 
reopen the claim.  

With regard to the reopened claims, the second step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 
419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991)).  A finding of "new and material" evidence does not 
mean that the case will be allowed, just that the case will 
be reopened and new evidence considered in the context of all 
other evidence for a new determination of the issues.  Smith 
v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this case, the appellant has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  

Based on the above, the Board finds that the appellant would 
not be prejudiced by the adjudication of the two claims at 
this time.  Accordingly, there is no basis for an additional 
delay in the adjudication of this case and the Board will 
proceed with the adjudication of the claim on a de novo 
basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of asthma 
and a heart condition.  Therefore, he has disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for asthma, 
providing evidence against this claim.  

Post-service medical treatment records show that the veteran 
was diagnosed with asthma in 1961, 6 years after leaving 
service.  With the exception of the December 2000 letter from 
Dr. E. G., there is no post-service evidence to provide a 
link between the veteran's period of active service and his 
asthma.  The Board finds that the service and post-service 
medical record, as a whole, provides significant highly 
probative evidence against this claim, indicating a disorder 
that began years after service.

In his December 2000 letter, Dr. E. G. summarized the 
veteran's SMRs and subsequent post-service treatment records 
for a heart condition and asthma.  He stated that the veteran 
was exposed to dust, humidity, cold weather, and powder from 
his rifle.  The doctor also referred to complaints of 
shortness of breath and episodes of bronchospasm.  He 
concluded his letter by stating, "[i]n my opinion [the 
veteran] was exposed to conditions which would cause airway 
irritation and inflammation during service[]" and "I think 
he continues to have bronchospam [sic] asthma and subsequent 
cardiopulmonary symptoms which started while the patient was 
in service and this should be accepted as service 
connected."  

It is clear that Dr. E. G.'s statements about the veteran's 
exposure to dust, humidity, cold weather, and powder from the 
rifle reflect no more than a recording of medical history 
provided by the veteran, rather than an endorsement of that 
history as demonstrating an in-service etiology of the 
disorder.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board finds this opinion to be entitled to little 
probative weight since the veteran was not treated for asthma 
during service.  There were records in the veteran's SMR 
folder from October 1968 showing complaints of shortness of 
breath and treatment for bronchospasm.  However, the veteran 
was no longer on active duty in October 1968, as his Form 
DD214 shows that he left the military in September 1955.  The 
Board finds that the preponderance of the evidence is against 
service connection for asthma.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

With regard to the veteran's heart condition, his SMRs show 
that he was seen once in January 1955 for chest pain that had 
lasted for two days. The veteran reported that it began a 
"long time ago" on patrol and then stopped, only to return 
in January 1955.  The examiner found a gradient II systolic 
murmur in the mitral area and treated the veteran with 
Phenobarbital elixir.  The murmur was not documented again in 
the SMRs.  

With the exception of Dr. E. G.'s December 2000 letter, the 
veteran's post-service medical records do not provide a link 
between his current heart condition and his January 1955 
diagnosis of a gradient II systolic murmur.  In fact, an 
October 1996 VA examination denied a heart murmur, providing 
evidence against this claim.  

In October 1996, the veteran underwent a VA heart disease 
examination.  The examiner reviewed the veteran's claims 
folder and SMRs.  The veteran reported being treated at a VA 
hospital for chest pain in the 1980s, but said no diagnosis 
was given.  He also reported taking a Persantine Stress Test, 
but the examiner could not locate the records of that test.  

Upon examination, the veteran's lungs were clear.  The 
veteran's heart had normal sinus rhythm with no murmur.  The 
examiner found occasional premature beats.  An EKG performed 
in April 1996 showed premature atrial contractions.  An 
echocardiogram performed in March 1996 showed mild mitral and 
pulmonary regurgitation.  The physician stated that the 
veteran "most likely" had arteriosclerotic heart disease 
with angina pectoris.  It was the examiner's opinion that the 
etiologic relationship between the veteran's current 
diagnosis and the January 1955 finding was "nil."  

The Board finds that the examination cited above is entitled 
to great probative weight and provides negative evidence 
against the claim.  Overall, the veteran's post-service 
medical records provide evidence against this claim because 
they do not indicate any link between the veteran's period of 
active service and his current heart condition.  

Dr. E. G.'s December 2000 letter provides some evidence in 
favor of the veteran's claim.  His letter summarized the 
veteran's treatment for heart problems and his January 1955 
diagnosis of a gradient II systolic murmur.  The doctor 
concluded that the veteran's cardiopulmonary problems started 
in service and that they "should be accepted as service 
connected."  

Other than stating an opinion that the veteran's in-service 
medical evaluations were inadequate, no rationale was 
provided, and he did not address the differing opinion found 
in the October 1996 VA examination.  

As discussed above, Dr. E. G.'s statements about the 
veteran's exposure to dust, humidity, cold weather, and 
powder from the rifle reflect no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  The Board finds this medical 
opinion is entitled to very low probative weight. 

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Dr. E. G.'s letter is not entitled to 
as much probative weight as the October 1996 examination.  
The Board finds that the preponderance of the evidence is 
against service connection for a heart condition.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in  June 2002 and July 2003, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notices prior 
to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the June 2002 and July 
2003 VCAA notices otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claim, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board observes that the June 2002 and July 2003 VCAA 
notice letters informed the veteran of what constituted new 
and material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

With regard to the asthma condition, the Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

ORDER

New and material evidence has been submitted to reopen claims 
for service connection for asthma and a heart condition.   

Service connection for asthma is denied.  

Service connection for a heart condition is denied.  

As no new and material evidence has been received, the claim 
for service connection for pancreatitis.  The appeal is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


